          Case 1:19-cv-02758-CM Document 20 Filed 05/13/19 Page 1 of 3

                                                 Richard A. Bodnar           1251 Avenue of the Americas
                                                 Counsel                     New York, New York 10020

                                                                             T: 973.422.6476
                                                                             F: 973.422.6477
                                                                             E: rbodnar@lowenstein.com


May 13, 2019


VIA ECF (JOINT LETTER)

The Hon. Colleen McMahon, U.S.D.J.
United States District Court Southern District of New York
500 Pearl Street,
Room 24A New York, New York 10007

Re:    Pennant Master Fund LP, et al. v. Signet Jewelers Limited et al. 19-cv-02757
       The Alger Funds, et al. v. Signet Jewelers Limited et al. 19-cv-02758

Dear Judge McMahon:

Please accept this joint letter on behalf of the parties in the above captioned actions explaining the
basis for the stipulation being filed simultaneously, and further please accept this letter as the
parties joint request that Your Honor “so order” the relevant stipulation.

On March 27, 2019, Pennant Master Fund LP, and Pennant Windward Master Fund, LP (the
“Pennant Funds” or the “Pennant Plaintiffs”) filed an action against Signet Jewelers Limited
(“Signet”) and certain of its former and current officers and directors (collectively, and with Signet,
“Defendants”). On the same day, a number of entities associated with Fred Alger Management,
Inc. (the “Alger Entities” or the “Alger Plaintiffs”) filed a complaint against Defendants as well
(the Alger Plaintiffs together with the Pennant Plaintiffs, the “Direct Action Plaintiffs”). The
Direct Action Plaintiffs are represented by Lowenstein Sandler LLP. Defendants are represented
by Weil, Gotshal & Manges LLP.

The Direct Actions Plaintiffs have brought direct (as opposed to class) claims against Signet for
violations of the Securities Exchange Act of 1934, as well as under state law (the two lawsuits
referred to herein as the “Direct Actions”). The claims in the Direct Actions are similar to the
claims in the securities class action pending before Your Honor: In re Signet Jewelers Limited
Securities Litigation 1:16-cv-06728-CM (S.D.N.Y.) (the “Class Action”). Upon filing the
complaints in the Direct Actions, the Direct Action Plaintiffs also caused to be filed related case
statements relating their cases to the Class Action, and Your Honor has accepted the cases as so
related.

The Direct Actions are similar to the Class Action in that they concern similar (and in many
instances, the same) alleged misrepresentations or omissions by Defendants; allege similar (and in
some cases, the same) corrective disclosures of the misrepresented or omitted information as the
Class Action; and allege 10b-5 and 20a claims similar to the Class Action, while also alleging
additional claims on similar facts (for example, state law claims).
             Case 1:19-cv-02758-CM Document 20 Filed 05/13/19 Page 2 of 3
The Hon. Colleen McMahon, U.S.D.J.                                                                       May 13, 2019
                                                                                                               Page 2


Because of the similarity of many of the allegations in the Direct Actions and the Class Action, a
number of issues that have been, or likely will be, litigated in the Class Action share a close
relationship to issues in the Direct Actions. For example, on November 26, 2018, this Court
considered Defendants’ motion to dismiss the operative Class Action complaint, which concerned
misrepresentations and omissions that form the core of the Direct Actions (although the Direct
Actions allege additional legal claims) and on March 15, 2019, a motion to certify a plaintiff class
was filed, which involves certain issues of price impact and market efficiency that would also
likely be litigated in the Direct Actions (at least with regards to the fraud on the market
presumption of reliance).1 The Parties also anticipate that for certain substantive issues or
discovery issues, the Class Action will involve issues of fact and law that would be similar to
issues in the Direct Actions going forward.

Recognizing that the Direct Actions are significantly ‘behind’ the Class Action at this point (with
the Class Action pending for over three years in this court, past a motion to dismiss, and into
discovery)2, and that issues decided in the Class Action will likely streamline much of the
otherwise duplicative litigation in the Direct Actions, and in the interest of judicial economy and
conserving the Parties’ resources, the Parties negotiated a stipulation that would stay the Direct
Actions until the conclusion of the Class Action, while providing the Parties the ability to terminate
the stay and litigate the matter with notice.

A similar stay was entered (via unopposed motion) in the matters Discovery Global Citizens
Master Fund, Ltd. Et al v. Precision Castparts Corp. et al, 18-cv-01468 (D. Ore.) [Dkt. No. 10],
and The Alger Funds, et al. v. Precision Castparts Corp. et al, 18-cv-01465 (D. Ore.) [Dkt. No.
10], and similar stays in favor of further activity in an extant class case have also been used to
conserve judicial economy in cases in the Second Circuit, including in Schwab Capital Trust et al.
v. Teva Pharmaceutical Industries Ltd. et al 19-cv-00192 (D. Conn.) [Dkt. No. 27] and other
actions.

Here, the Parties ask the Court to “so order” the stipulation providing for a stay, and will provide
the Court status reports at six month intervals.

In addition, the Parties respectfully submit that a case management plan in this action is premature.
The Parties respectfully submit that all relevant deadlines should be keyed to the dissolution of the
stay (as set out in the stipulation).

We appreciate the Court’s attention to this matter.3


1
  If a class is ultimately certified, the Direct Action Plaintiffs anticipate they would “opt out” of that Class given the
opportunity and pursue their direct claims.
2
  The Parties note that, as Your Honor is no doubt aware, unlike in a ‘usual’ case, the Private Securities Litigation
Reform Act stays all discovery upon the filing of any motion to dismiss in a securities action such as this. Thus, if
Defendants were to move to dismiss even a portion of Plaintiffs’ claim the Direct Actions could not move into
discovery, and will remain (and fall farther) behind the Class Action.
3
  As noted above, this letter is being submitted jointly with Defendants. The Parties otherwise reserve all rights.
         Case 1:19-cv-02758-CM Document 20 Filed 05/13/19 Page 3 of 3
The Hon. Colleen McMahon, U.S.D.J.                                May 13, 2019
                                                                        Page 3




Respectfully Submitted,




Richard A. Bodnar


RB:
